NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted December 4, 2008*
                                 Decided December 4, 2008

                                            Before

                           FRANK H. EASTERBROOK, Chief Judge

                           WILLIAM J. BAUER, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 08‐1329

FENG YAN HUANG,                                      Petition for Review of an Order of the
     Petitioner,                                     Board of Immigration Appeals.

       v.                                            No. A 77 281 604

MICHAEL B. MUKASEY,
    Respondent.

                                          O R D E R

       Feng Yan Huang, a Chinese citizen, entered the United States in 1999 and applied for
asylum, claiming that Chinese family‐planning officials forced her to undergo an abortion
because she had conceived out of wedlock.  The immigration judge found Huang’s
testimony incredible, denied her application, and ordered her removed to China.  Huang
remained and has since given birth to three children.  In June 2007 she filed a motion to
reopen her removal proceedings claiming that if she returned to China, the government
would forcibly sterilize her for violating its one‐child policy.  The Board of Immigration
Appeals denied the motion, citing Chen v. Gonzales, 498 F.3d 758, 759‐60 (7th Cir. 2007), in


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the petition for review is submitted on the briefs and the record.  See FED.
R. APP. P. 34(a)(2).
No. 08‐1329                                                                               Page 2

which we held that having children in the United States after a final order of removal does
not qualify as the “changed country conditions” necessary for the Board to grant an
untimely motion to reopen, see 8 U.S.C. § 1229a(c)(7)(C)(ii).

        We lack jurisdiction to review the denial of a petition to reopen removal proceedings
unless the petition presents a constitutional issue or a question of law.  See Jezierski v.
Mukasey, 543 F.3d 886, 887‐88 (7th Cir. 2008); Kucana v. Mukasey, 533 F.3d 534, 536‐38 (7th
Cir. 2008).  A legal question arises when the BIA has misinterpreted a statute, regulation, or
constitutional provision, misread its own precedent, used the wrong legal standard, or
failed to exercise its discretion.  Huang v. Mukasey, 534 F.3d 618, 620 (7th Cir. 2008).  Huang’s
petition presents no legal question; she argues only that the Board abused its discretion in
finding that she had not established changed country conditions sufficient to warrant
reopening her case.  This raises a question of fact, not law, and is therefore unreviewable by
this court.  See Sharashidze v. Mukasey, 542 F.3d 1177, 1178 (7th Cir. 2008); Pepaj v. Mukasey,
509 F.3d 725, 727‐28 (6th Cir. 2007).

                                                                                  DISMISSED.